Title: To Thomas Jefferson from Brailsford & Morris, 10 January 1788
From: Brailsford & Morris
To: Jefferson, Thomas


Charleston, 10 Jan. 1788. Hope TJ has received their letter of 31 Oct. 1787 and its enclosures from John and Edward Rutledge and Ralph Izard; in accordance with that letter, have shipped “1000 Tierces” of rice to L’Orient on the Henrietta, Capt. Wickes, addressed to Bérard & Cie., of which 250 bbls. were shipped for a friend in Philadelphia and not under their direction. As Bérard & Cie. are under no obligation to accept the shipper’s drafts, and as it “would be a cruel Mortification” to have their signature “disgraced by the return of a Bill,” they have desired the holders of their drafts to apply to Le Couteulx & Cie. “in case of need” and have asked Messrs. Bérard to deliver to that house the whole cargo to indemnify them, if Bérard & Cie. will not accept the drafts. Since Bérard & Cie. have mentioned to TJ their readiness to accept up to 15 livres per hundred, Brailsford & Morris will draw for no more than 12 livres, although the rice cost them 13s. per hundred. Mr. Bee and Mr. Rutledge have made shipments on the same vessel. Should Le Couteulx & Cie. ask about them, hope TJ will furnish the information desired.
